DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2021 has been entered.
 	Note that support for the limitation added to claim 1 can be found in original specification paragraph 0120.
 Election/Restrictions
Claims 3, 13-16, 18, and 21 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 17, 2020.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-8 of U.S. Patent No. 10,487,160 B2 in view of US Patent Application Publication 2013/0048180 A1 cited by applicant and European Patent Application 2 006 125 A1 cited by applicant.
The only differences between the patented claims and the instant claims are a) the patented claims do not explicitly recite a sealant thickness range of 2.5 mm - 10.0 mm and b) the presence of a porous sound-absorbing material directly contacting the sealant layer without sealant impregnation (sound-absorbing layer directly contacting the sealant layer consisting only of the porous sound-absorbing material) and being attached to the sealant layer by only the adhesiveness of the sealant layer, however a) patented claim 7 recites the width of the sealant is 0.8 mm - 18 mm and patented claim 8 recites the ratio of thickness to width of the sealant is 0.6 to 1.4, resulting in a thickness range of 0.5 mm - 25.2 mm encompassing the instantly claimed range of 2.5 mm - 10.0 mm, and b) it is well known in such pneumatic tires to provide porous sponge sound-absorbing material contacting the sealant layer to reduce internal tire noise, as evidenced for example by US ‘180 (embodiment of Figure 1, paragraphs 0001-0083: porous sponge sound-absorbing material 3 contacting sealant layer 2, exemplary porous sponge sound-absorbing material is foamed polyurethane) and EP ‘125 (embodiment of Figure 1, translation paragraphs 0001-0014: sound-absorbing polyurethane foam (sponge) ring 9 directly adhered to sealant 8); it would therefore have been obvious to one of ordinary skill in the art to a) combine the features of the patented dependent claims and select any sealant thickness value within the resultant range of 0.5 mm - 25.2 mm, including the instantly claimed values of 2.5 mm - 10.0 mm, absent unexpected results and b) provide in the above tire the well known porous sound-absorbing material contacting the sealant layer in order to reduce internal tire noise. As to the limitation that the porous sound-absorbing material directly contacting the sealant layer without sealant impregnation is attached to the sealant layer by only the adhesiveness of the sealant layer, the close correspondence of structure, properties, and function between the patented sealant and the instantly claimed sealant (crosslinked identical high viscosity sealant strip or bead spirally wound directly on the tire inner surface) provides a reasonable basis for the examiner to infer that the above tire meets the limitation that the porous .
Claims 2, 6-9, 11-12, 17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-8 of U.S. Patent No. 10,487,160 B2 in view of US Patent Application Publication 2013/0048180 A1 cited by applicant and European Patent Application 2 006 125 A1 cited by applicant as applied to claims 1, 4, and 11 above, and further in view of European Patent Application 1 659 004 A1.
 	It is well known to provide such a tire sound absorbing layer with the claimed specific gravity, volume, generally constant width and cross-sectional shape, discontinuity, generally flat face, thinner widthwise ends, and polyurethane sponge construction in order to obtain tire noise reduction, ease of tire/rim assembly, and durability, as evidenced for example by EP ‘004 (whose sound-absorbing layers EP ‘125 teaches are suitably attached to sealant layers in translation paragraph 0012) (embodiment of Figures 1-3, paragraphs 0006-0127: noise damper generally constant width and cross-sectional shape with a discontinuity, ether-based or ester-based or ester/ether-based polyurethane sponge with specific gravity 0.005-0.06 and volume 0.4%-20% of tire cavity volume, substantially smooth flat bottom surface 4A and upper surface 4B with center hilltop portion 10 (maximum thickness) and axial edge valley portions 11 (minimum thickness), .
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-8 of U.S. Patent No. 10,487,160 B2 in view of US Patent Application Publication 2013/0048180 A1 cited by applicant, European Patent Application 2 006 125 A1 cited by applicant, and European Patent Application 1 659 004 A1 as applied to claims 2, 6-9, 11-12, 17, and 20 above, and further in view of Hoshikawa et al. (4,057,090).
 	It is well known in such tires to provide breakers (belts) having a maximum width equal to the tread width as well as sealant layer width equal to the tread width in order to reinforce the tread and to further improve puncture resistance (sealant layer width 100% of widest breaker width), as evidenced for example by Hoshikawa et al. (col. 2 line 49 - col. 3 line 3), and EP ‘004 teaches to make the width of the sound-absorbing layer preferably 20%-70% of the tread width (equal to the widest breaker/belt width, paragraphs 0049 and 0062 and Fig. 3), with wider widths necessarily improving noise reduction, overlapping the claim 10 range of 50%-95%; it would therefore have been obvious to one of ordinary skill in the art to provide the above tire with the well known breakers/belts having a maximum width equal to the tread width as well as sealant layer width equal to the tread width in order to further improve puncture resistance (sealant layer width 100% of widest breaker width) and with the wider values in the preferred range of sound-absorbing layer width such as the claim 10 values of 50%-70% of the sealant layer width (= widest breaker/belt width = tread width) in order to obtain further noise reduction while also obtaining ease of tire/rim assembly and durability.
Claims 1, 4, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13-14 of U.S. Patent No. 10,494,459 B2 in view of US Patent Application Publication 2013/0048180 A1 cited by applicant and European Patent Application 2 006 125 A1 cited by applicant.
 	The only differences between the patented claims and the instant claims are a) the patented claims do not explicitly recite a sealant thickness range of 2.5 mm - 10.0 mm and b) the presence of a porous sound-absorbing material directly contacting the sealant layer without sealant impregnation (sound-absorbing layer directly contacting the sealant layer consisting only of the porous sound-absorbing material) and being attached to the sealant layer by only the adhesiveness of the sealant layer, however a) patented claim 13 recites the width of the sealant is 0.8 mm - 18 mm and patented claim 14 recites the ratio of thickness to width of the sealant is 0.6 to 1.4, resulting in a thickness range of 0.5 mm - 25.2 mm encompassing the instantly claimed range of 2.5 mm - 10.0 mm, and b) it is well known in such pneumatic tires to provide porous sponge sound-absorbing material contacting the sealant layer to reduce internal tire noise, as evidenced for example by US ‘180 (embodiment of Figure 1, paragraphs 0001-0083: porous sponge sound-absorbing material 3 contacting sealant layer 2, exemplary porous sponge sound-absorbing material is foamed polyurethane) and EP ‘125 (embodiment of Figure 1, translation paragraphs 0001-0014: sound-absorbing polyurethane foam (sponge) ring 9 directly adhered to sealant 8); it would therefore have been obvious to one of ordinary skill in the art to a) combine the features of the patented dependent claims and select any sealant thickness value within the resultant range of 0.5 mm - 25.2 mm, including the instantly claimed values of 2.5 mm - 10.0 mm, absent unexpected results and b) provide in the above tire the well known porous sound-absorbing material contacting the sealant layer in order to reduce internal tire noise. As to the limitation that the porous sound-absorbing material directly contacting the sealant layer without sealant impregnation is attached to the sealant .
Claims 2, 6-9, 11-12, 17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13-14 of U.S. Patent No. 10,494,459 B2 in view of US Patent Application Publication 2013/0048180 A1 cited by applicant and European Patent Application 2 006 125 A1 cited by applicant as applied to claims 1, 4, and 11 above, and further in view of European Patent Application 1 659 004 A1.
 	It is well known to provide such a tire sound absorbing layer with the claimed specific gravity, volume, generally constant width and cross-sectional shape, discontinuity, generally flat face, thinner widthwise ends, and polyurethane sponge construction in order to obtain tire noise reduction, ease of tire/rim assembly, and durability, as evidenced for example by EP ‘004 (whose sound-absorbing layers EP ‘125 teaches are suitably attached to sealant layers in translation paragraph 0012) (embodiment of Figures 1-3, paragraphs 0006-0127: noise damper generally .
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13-14 of U.S. Patent No. 10,494,459 B2 in view of US Patent Application Publication 2013/0048180 A1 cited by applicant, European Patent Application 2 006 125 A1 cited by applicant, and European Patent Application 1 659 004 A1 as applied to claims 2, 6-9, 11-12, 17, and 20 above, and further in view of Hoshikawa et al. (4,057,090).
 	It is well known in such tires to provide breakers (belts) having a maximum width equal to the tread width as well as sealant layer width equal to the tread width in order to reinforce the tread and to further improve puncture resistance (sealant layer width 100% of widest breaker width), as evidenced for example by Hoshikawa et al. (col. 2 line 49 - col. 3 line 3), and EP ‘004 teaches to make the width of the sound-absorbing layer preferably 20%-70% of the tread width (equal to the widest breaker/belt width, paragraphs 0049 and 0062 and Fig. 3), with wider widths necessarily improving noise reduction, overlapping the claim 10 range of 50%-95%; it would therefore have been obvious to one of ordinary skill in the art to provide the above tire with the well known breakers/belts having a maximum width equal to the tread width as well as sealant layer width equal to the tread width in order to further improve puncture resistance (sealant layer width 100% of .
Claims 1, 2, 4, 6, 17, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 10 of copending Application No. 15/516,559 in view of Japanese Patent Application 4-5029 A.
 	The only difference between the copending claims and the instant claims is the viscosity limitation of 3,000-70,000 Pa•s at 40°C (copending claim 1 sealant layer is single layer of sealant strip, so sealant layer thickness = sealant thickness = 2.5 mm - 10.0 mm), however JP ‘029 teaches to provide such tire sealant with a viscosity in the instantly claimed range in order to maximize sealing performance while still maintaining sufficient tackiness and fluidity to fill a puncture hole (1x107 cP = 10,000 Pa•s at 10°C, 4x106cP = 4,000 Pa•s at 60°C, so at 40°C viscosity is between 4,000 and 10,000 Pa•s within the claimed range of 3,000-70,000 Pa•s at 40°C); it would therefore have been obvious to one of ordinary skill in the art to provide the sealant in the above tire with a viscosity in the instantly claimed range in order to maximize sealing performance while still maintaining sufficient tackiness and fluidity to fill a puncture hole.
This is a provisional nonstatutory double patenting rejection.
Claims 2, 6-9, 11, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 10 of copending Application No. 15/516,559 in view of Japanese Patent Application 4-5029 A as applied to claims 1, 2, 4, 6, 17, and 20 above, and further in view of European Patent Application 1 659 004 A1 and European Patent Application 2 006 125 A1 cited by applicant.
.
This is a provisional nonstatutory double patenting rejection.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 10 of copending Application No. 15/516,559 in view of Japanese Patent Application 4-5029 A, European Patent Application 1 659 004 A1, and European Patent Application 2 006 125 A1 cited by applicant as applied to claims 2, 6-9, 11, and 12 above, and further in view of Hoshikawa et al. (4,057,090).
 	It is well known in such tires to provide breakers (belts) having a maximum width equal to the tread width as well as sealant layer width equal to the tread width in order to reinforce the tread and to further improve puncture resistance (sealant layer width 100% of widest breaker width), as .
 	This is a provisional nonstatutory double patenting rejection.
Claims 1, 4, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 28, and 33 of copending Application No. 15/516,575 in view of US Patent Application Publication 2013/0048180 A1 cited by applicant and European Patent Application 2 006 125 A1 cited by applicant.
 	The only difference between the copending claims and the instant claims is the presence of a porous sound-absorbing material directly contacting the sealant layer without sealant impregnation (sound-absorbing layer directly contacting the sealant layer consisting only of the porous sound-absorbing material) and being attached to the sealant layer by only the adhesiveness of the sealant layer (sealant layer is formed of a single layer of the sealant and so the sealant layer thickness is also the sealant thickness, 1.5 mm - 5.0 mm overlaps the instantly claimed range of 2.5 mm - 10.0 mm), however it is well known in such pneumatic tires to provide porous sponge sound-absorbing material contacting the sealant layer to reduce internal tire noise, as evidenced for example by US .
This is a provisional nonstatutory double patenting rejection.
Claims 2, 6-9, 11-12, 17, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 28, and 33 of copending Application No.  in view of European Patent Application 1 659 004 A1.
 	It is well known to provide such a tire sound absorbing layer with the claimed specific gravity, volume, generally constant width and cross-sectional shape, discontinuity, generally flat face, thinner widthwise ends, and polyurethane sponge construction in order to obtain tire noise reduction, ease of tire/rim assembly, and durability, as evidenced for example by EP ‘004 (whose sound-absorbing layers EP ‘125 teaches are suitably attached to sealant layers in translation paragraph 0012) (embodiment of Figures 1-3, paragraphs 0006-0127: noise damper generally constant width and cross-sectional shape with a discontinuity, ether-based or ester-based or ester/ether-based polyurethane sponge with specific gravity 0.005-0.06 and volume 0.4%-20% of tire cavity volume, substantially smooth flat bottom surface 4A and upper surface 4B with center hilltop portion 10 (maximum thickness) and axial edge valley portions 11 (minimum thickness), paragraphs 0009-0010, 0019-0059, 0062-0063); it would therefore have been obvious to one of ordinary skill in the art to provide the above tire sound absorbing layer with the claimed specific gravity, volume, generally constant width and cross-sectional shape, discontinuity, generally flat face, thinner widthwise ends, and polyurethane sponge construction in order to obtain tire noise reduction, ease of tire/rim assembly, and durability.
This is a provisional nonstatutory double patenting rejection.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 28, and 33 of copending Application No. 15/516,575 in view of  US Patent Application Publication 2013/0048180 A1 cited by applicant, European Patent Application 2 006 125 A1 cited by applicant, and European Patent Application 1 659 004 A1 as applied to claims 2, 6-9, 11-12, 17, and 20 above, and further in view of Hoshikawa et al. (4,057,090).
.
 	This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application 2001-18609 A cited by applicant in view of Mechanics of Pneumatic Tires, Japanese Patent Application 4-5029 A, US Patent Application Publication 2013/0048180 A1 cited by applicant, and European Patent Application 2 006 125 A1 cited by applicant.
 	The only differences between the JP ‘609 pneumatic tire and the claimed pneumatic tire are that a) the reference does not explicitly recite that the inner surface of the tire is an innerliner, b) the reference is silent as to the viscosity of the sealant, and c) the reference does not disclose the presence of a porous sound-absorbing material directly contacting the sealant layer without sealant impregnation (sound-absorbing layer directly contacting the sealant layer consisting only of the porous sound-absorbing material) and being attached to the sealant layer by only the adhesiveness of the sealant layer (embodiment of Figure 1, translation paragraphs 0005-0031: single layer of tape-shaped adhesive sealing material 3; sealant thickness is 3 mm - 5 mm within the claimed range of 2.5 mm - 10.0 mm, translation paragraph 0030), however a) it is notoriously well known to provide the inner surface of a pneumatic tire in the form of an innerliner in order to avoid the need for a separate inner tube, as evidenced for example by Mechanics of Pneumatic Tires (p. 209 lines 15-17), b) the close correspondence of structure and function between the above tire and the claimed tire 7 cP = 10,000 Pa•s at 10°C, 4x106cP = 4,000 Pa•s at 60°C, so at 40°C viscosity is between 4,000 and 10,000 Pa•s within the claimed range of 3,000-70,000 Pa•s at 40°C), and c) it is well known in such pneumatic tires to provide porous sponge sound-absorbing material contacting the sealant layer to reduce internal tire noise, as evidenced for example by US ‘180 (embodiment of Figure 1, paragraphs 0001-0083: porous sponge sound-absorbing material 3 contacting sealant layer 2, exemplary porous sponge sound-absorbing material is foamed polyurethane) and EP ‘125 (embodiment of Figure 1, translation paragraphs 0001-0014: sound-absorbing polyurethane foam (sponge) ring 9 directly adhered to sealant 8); it would therefore have been obvious to one of ordinary skill in the art to a) provide the inner surface of the above tire in the form of an innerliner in order to avoid the need for a separate inner tube, b) provide the sealant in the above tire with a viscosity in the instantly claimed range in order to maximize sealing performance while still maintaining sufficient tackiness and fluidity to fill a puncture hole, and c) provide in the above tire the well known porous sound-absorbing material contacting the sealant layer in order to reduce internal tire noise. As to the limitation that the porous sound-absorbing material directly contacting the sealant layer without sealant impregnation is attached to the sealant layer by only the adhesiveness of the sealant layer, the close correspondence of structure, properties, and function between the patented sealant and the instantly claimed sealant (high viscosity sealant strip or bead spirally wound directly on the tire inner surface) provides a reasonable basis for the examiner to infer that the above tire meets the limitation that the porous sound-absorbing material directly .
Claims 2, 6-9, 11-12, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application 2001-18609 A cited by applicant in view of Mechanics of Pneumatic Tires, Japanese Patent Application 4-5029 A, US Patent Application Publication 2013/0048180 A1 cited by applicant, and European Patent Application 2 006 125 A1 cited by applicant as applied to claims 1, 4, and 11 above, and further in view of European Patent Application 1 659 004 A1.
 	It is well known to provide such a tire sound absorbing layer with the claimed specific gravity, volume, generally constant width and cross-sectional shape, discontinuity, generally flat face, thinner widthwise ends, and polyurethane sponge construction in order to obtain tire noise reduction, ease of tire/rim assembly, and durability, as evidenced for example by EP ‘004 (whose sound-absorbing layers EP ‘125 teaches are suitably attached to sealant layers in translation paragraph 0012) (embodiment of Figures 1-3, paragraphs 0006-0127: noise damper generally constant width and cross-sectional shape with a discontinuity, ether-based or ester-based or ester/ether-based polyurethane sponge with specific gravity 0.005-0.06 and volume 0.4%-20% of tire cavity volume, substantially smooth flat bottom surface 4A and upper surface 4B with center hilltop portion 10 (maximum thickness) and axial edge valley portions 11 (minimum thickness), paragraphs 0009-0010, 0019-0059, 0062-0063); it would therefore have been obvious to one of ordinary skill in the art to provide the above tire sound absorbing layer with the claimed specific gravity, volume, generally constant width and cross-sectional shape, discontinuity, generally flat face, .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application 2001-18609 A cited by applicant in view of Mechanics of Pneumatic Tires, Japanese Patent Application 4-5029 A, US Patent Application Publication 2013/0048180 A1 cited by applicant, European Patent Application 2 006 125 A1 cited by applicant, and European Patent Application 1 659 004 A1 as applied to claims 2, 6-9, 11-12, 17, and 20 above, and further in view of Hoshikawa et al. (4,057,090).
 	It is well known in such tires to provide breakers (belts) having a maximum width equal to the tread width as well as sealant layer width equal to the tread width in order to reinforce the tread and to further improve puncture resistance (sealant layer width 100% of widest breaker width), as evidenced for example by Hoshikawa et al. (col. 2 line 49 - col. 3 line 3), and EP ‘004 teaches to make the width of the sound-absorbing layer preferably 20%-70% of the tread width (equal to the widest breaker/belt width, paragraphs 0049 and 0062 and Fig. 3), with wider widths necessarily improving noise reduction, overlapping the claim 10 range of 50%-95%; it would therefore have been obvious to one of ordinary skill in the art to provide the above tire with the well known breakers/belts having a maximum width equal to the tread width as well as sealant layer width equal to the tread width in order to further improve puncture resistance (sealant layer width 100% of widest breaker width) and with the wider values in the preferred range of sound-absorbing layer width such as the claim 10 values of 50%-70% of the sealant layer width (= widest breaker/belt width = tread width) in order to obtain further noise reduction while also obtaining ease of tire/rim assembly and durability.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 6-12, 17, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218. The examiner can normally be reached M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					       /ADRIENNE C. JOHNSTONE/                                                                                           Primary Examiner, Art Unit 1749                                                                                                             December 5, 2021